United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT               September 23, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-30287
                          Summary Calendar



CALVIN WALKER

                      Plaintiff - Appellant

     v.

PAMELA HORNE, Individually and in her
official capacity

                      Defendant - Appellee

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 1:03-CV-44
                       --------------------

Before KING, Chief Judge, and SMITH and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Calvin Walker, Louisiana prisoner # 407257, appeals from the

district court’s dismissal with prejudice of his 42 U.S.C. § 1983

civil rights complaint as frivolous and for failure to state a

claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), (ii).       Walker

argues that the deprivation of his watch and wedding band

constituted a due process and equal protection violation as well

as cruel and unusual punishment.   He has abandoned on appeal his


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30287
                                -2-

argument that the appellee’s actions constituted malfeasance in

office and armed robbery and that he is entitled to injunctive

relief.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).

     Pursuant to § 1915(e)(2)(B), a district court “shall”

dismiss a case if it determines that the case is frivolous or

fails to state a claim upon which relief can be granted.      A

dismissal as frivolous under § 1915(e)(2)(B) is reviewed for

abuse of discretion, while a dismissal under that statute for

failure to state a claim is reviewed de novo.    Newsome v.

E.E.O.C., 301 F.3d 227, 231 (5th Cir.), cert. denied, 537 U.S.

1049 (2002).

     Even employing a de novo standard of review, Walker fails to

establish a constitutional violation with respect to his claims.

Walker’s due process argument fails because Louisiana provides a

post-deprivation remedy for property loss.   See Parratt v.

Taylor, 451 U.S. 527, 541-44 (1981); Hudson v. Palmer, 468 U.S.

517, 533 (1984); LA. CIV. CODE ANN. art 2315 (West 1997).

Walker argues that he did not follow the proper post-deprivation

procedures due to ineffective assistance of inmate counsel.       This

argument will not be considered for the first time on appeal.

See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th

Cir. 1999).

     Walker’s equal protection challenge fails on the ground that

it is conclusional in nature.   See Koch v. Puckett, 907 F.2d 524,
                           No. 04-30287
                                -3-

530 (5th Cir. 1990).   Walker does not allege facts to support a

claim of cruel and unusual punishment.    His allegation that the

appellee forcefully removed his property raises only a de minimus

use of force.   See Hudson v. McMillian, 503 U.S. 1, 9-10 (1992).

     Walker’s appeal is without arguable merit and is dismissed

as frivolous.   See 5TH CIR. R. 42.2; see also Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).     In Walker v. Louque,

No. 99-31026 (5th Cir. Apr. 12, 2000) (unpublished), this court

dismissed a prisoner civil rights appeal by Walker and issued a

28 U.S.C. § 1915(g) sanctions warning.    With this court’s

dismissal of the instant appeal, Walker has now accumulated three

“strikes” for purposes of 28 U.S.C. § 1915(g).     See Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).    Walker is now

barred from proceeding in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; 28 U.S.C. § 1915(g) SANCTIONS

IMPOSED.